DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 7-8 and 11-20 are examined herein.

Priority date
It is noted that the Specification of related Provisional Application (62/328324), discloses: “the cooling of the water prior to contact with hydrogen expands the space between hydrogen atoms in the water molecule allowing hydrogen atoms to be positioned in the space between the hydrogen atoms. Allowing the water to then return to an ambient temperature shrinks the space between tire hydrogen atoms in the water molecule trapping the hydrogen and allowing for the unexpected high parts per million of hydrogen in the hydrogenated water with a subsequent stability for an extended period of time, such as from 2 to 12 months” (0003).
 Said Provisional Application does not discuss or require the last claimed process step: “stabilizing the hydrogen water following the step of diffusing hydrogen gas wherein the stabilization step includes flowing the water through a path increasing the water to a higher temperature of between 4 and 5 degrees F higher relative to the cooled water temperature; forming hydrogen water having a hydrogen content of from 3 to 10 parts per million and wherein the hydrogen water is stable for up to 12 months”, as claimed, and disclosed in para. 0013 and 0021 of the pending Specification.


Therefore, the step of stabilization as currently claimed, as required in all independent claims and all claims dependent therefrom, does not have priority of the related Provisional Application (62/328324), and the priority of the this Patent Application is the filing date of 4/27/2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

NOTE: All rejections for claims 1-4, 7-8 and 11-14 and 19-20, as applied in the Office Action of 9/30/2020 are incorporated herein.





















Claims 1-4, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (2017/0080022) in view of Yoshida (2005/0224996), Takanoba and Igarasi (2016/0249668).
Takanoba: JP,2016-074223,A; published 05/12/2016.

Independent Claim 1
Levy teaches a process of producing hydrogen water (0004) comprising: providing and chilling the water (part 106, Fig. 1) to an encompassing temperature in a first tank (0048-0055), flowing the chilled water to a second processing tank where hydrogen gas is introduced to the chilled water (part 107, Fig. 1) to make a hydrogenated water, as specifically claimed (0048-0055). 

Providing a source of water 
Levy teaches providing a source of water (0035).

Cooling
Levy teaches cooling the water to a temperature of from greater than 0 to about 20 °C, which encompasses the claim of chilling the water to 33 to 45 degrees F.

Diffusing
 Levy teaches diffusing hydrogen gas into the cooled water (0039-0039).
Levy teaches that the hydrogen content of the water made is from 3 to 10 ppm (0056), which encompasses the claim of 3 to 10 ppm.


Stabilizing
The claim requires a broad step of stabilization of flowing the hydrogenated water wherein none of the process parameters are controlled, therefore the pending Specification is turned to for support, wherein it is noted that the step of stabilizing occurs at room temperature, such that the water in the path is allowed to increase from 4 to 5 degrees F from the cooled state (0013).
Levy teaches that after the hydrogenated water is made, flowing the chilled hydrogenated water to a third tank and beyond to a packaging line.
Since, Levy provides no instructions to control the temperature of the hydrogenated water (0048-0055) which provides one of skill with a reasonable expectation that the flowing is at room temperature and therefore a step of hydrogen stabilization is performed.
Levy does not discuss the a step of stabilizing the hydrogen water following the step of diffusing hydrogen gas wherein the stabilization step includes flowing the water through a path increasing the water to a higher temperature of between 4 and 5 degrees F higher relative to the cooled water temperature.
Yoshida also teaches methods of making hydrogen water, and further provides multiple steps of processing the water after the step of defusing the hydrogen into it, wherein the water is transferred to a product storage tank, then passed through a sterilization filter for removing bacteria and viruses, next being filled into aluminum type pouches that are sealed and shipped (0076-0080). 


None of Yoshida’s steps of processing the made hydrogen water require a specific temperature, which encompasses the use of any temperature range and leads one of skill to expect that room temperatures are suitable for methods of making hydrogen water, including steps of: transferring the water made to the product storage tank, storage therein, sterilization and filling the water into packaging pouches that are shipped after being sealed (0076-0080). 
Also, Takanoba teaches that aluminum containers, like pouches (0056), used for hydrogen water storage include types made with flexible packaging material that 
None of Takanoba’s steps of filling the packages with hydrogen water require a specific temperature, which also encompasses the use of any temperature range and leads one of skill to expect that room temperatures are suitable for methods of making hydrogen water, including steps of filling packaging.
Further, Igarasi also teaches methods of making hydrogen water, and further provides that hydrogen-dissolving efficiency is improved at room temperature (0062).  This also provides one of skill with a reasonable expectation of success in using room temperature for steps after the hydrogen is diffused into the water. 
Therefore, the combination of Yoshida, Takanoba and Igarasi provide a step of stabilizing the hydrogen water following the step of diffusing hydrogen gas wherein the stabilization includes flowing the water through temperatures that encompass a room temperature path that will increase the water from its cooled/diffused temperature of about 0 to 20 °C to a temperature of at least between 4 and 5 degrees F higher than the cooled/diffused temperature, as the hydrogen water moves through room temperature processing.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making hydrogen water, as the modified teaching above, to include a step of increasing the water temperature after it is made under cool condition, as claimed, because the combination of Yoshida, Takanoba and Igarasi provide that several further processing steps occur with no temperature requirements, which make reasonable and encompass temperature ranges including room 

Property of water
The modified teaching, in Takanoba, makes clear that the hydrogen level in the water remains stable when it is in the package, with no limit for duration, which encompasses and provides one of skill with a reasonable expectation of the water being stable for up to 12 months, as claimed.  
Further, it would be reasonable to expect that similar methods of making similar products would result in the product having similar properties and functionality.

Independent claim 19
Claim 19 further requires that the hydrogen water is filled into a pouch, which is provided in the discussion of claim 1, above.

Dependent Claims
As for claim 2, Levy teaches the step of removing gas from the water prior to diffusing hydrogen into the water (0036).  

As for claim 3, the examiner take Official Notice that it is commonly known to filter water prior to its use.  Further the teaching above provides a step of filtering the water.  Absent a showing of criticality, the order of the step of filtration would not result in a performance change that would distinguish from what is taught.

As for claim 4, the examiner take Official Notice that it is commonly known for water to be filtered before a method of supplementing it, with a step of reverse osmosis.  

As for claim 7, please see the discussion of independent claim 1 above.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (2017/0080022) in view of Yoshida (2005/0224996), Takanoba and Igarasi (2016/0249668), as applied to claims 1-4, 7 and 19 above, further in view of Sumita (20110198236). 

As for claim 3, although not discussed by Levy, the examiner takes Official Notice that it is commonly known for water to be filtered before a method of supplementing it.
Further, Sumita also teaches methods of making hydrogenated water and further provides the supply water (15) (0054) is filtered (11) (0050). Also see Fig. 5.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making hydrogenated water, as the modified teaching of Levy, to include a step wherein the feed water is filtered prior to its use, as claimed, because Sumita illustrates that the art finds such a step to be suitable for similar intended uses, including methods of making hydrogenated water, which shows that it was known for such a thing to have been done. See MPEP 2144.07.

As for claim 4, the modified teaching, in Sumita, further provides a step wherein the feed water is filtered by reverse osmosis (Fig. 5, part 13) prior to its use.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (2017/0080022) in view of Yoshida (2005/0224996), Takanoba and Igarasi (2016/0249668), as applied to claims 1-4, 7, 15-17, and 19 above, further in view of Motsumoto (2016/0185517), Murray (2005/0271306) and Fechheimer (3,834,430).
As for claim 8, Levy does not discuss the packaging parameters of the water.


Motsumoto also teaches methods of packaging water, and further provides wherein the water is filled into a pouch that is sealed (ab. & 0023) and has sealed flexible walls (0004 & Fig. 1), with a fitment and spout (Fig. 1). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of packaging water, as the modified teaching of Levy, to include the packaging is a pouch with sealed flexible walls, as claimed, because 

Levy does not discuss the use of the apparatus for filling the pouch.
Murray also teaches methods of filling flexible pouches with beverages (ab.), and further illustrates the pouches are loaded into a turret assembly (Fig. 3).
Absent a showing of criticality, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of filling flexible pouches with beverages (0029), as the modified teaching of Levy, to include a step wherein the pouches are loaded into a turret assembly, as claimed, because Murray illustrates that the art finds turret assemblies as being suitable for similar intended uses, including methods of filling flexible pouches with beverages, which shows that it was known for such a thing to have been done. See MPEP 2144.07.  



Further, it is noted that per MPEP 2113, applicants have not provided a sufficient showing that the product achieved by the claimed process would have resulted in an unobvious difference.

The modified teaching, in Murray, teaches a step of inserting a diving nozzle (i.e. filling tube) (0049) into the sterilized (0051) pouch (0049). A filling tube is lowered into the opening of the pouch (0039), which means it is proximate a bottom of the pouch, introducing the beverage into the pouch (0039).

The modified teaching does not discuss the raising of the filling tube, as claimed.

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of filling packages with beverages, as the modified teaching of Levy, to include particulars of the use of the filling tube, as claimed, because Fechheimer illustrates that the art finds such process parameters as being suitable for similar intended uses, including methods of filling packages with beverages, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.



As for claim 20, Levy provides a hydrogenated water for packaging that has encompassing amounts of hydrogen; and Motsumoto provides the water is packaged in a pouch; therefore the modified teaching makes obvious the hydrogen water in the pouch having a hydrogen content of from 1.7 to 4 parts per million, as claimed (as discussed above). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (2017/0080022) in view of Yoshida (2005/0224996), Takanoba, Igarasi (2016/0249668),  Motsumoto (2016/0185517), Murray (2005/0271306) and Fechheimer (3,834,430), as applied to claims 8 and 18 above, further in view of Murray2 (2010/0276450) and Ishihara (2016/0176584).

Murray2 also teaches methods of filling pouches with beverages (ab. and 0006); that the pouches have spouts (see Fig. 5, top of part 30), and further provides that it is 
preferable that the headspace therein is reduced to a volume of 4 percent or less by volume of the pouch (0044). Since a teaching of less than an amount encompasses zero, Murray2, provides that the pouch is completely filled with no headspace at all, meaning that the pouch is filled to a top of the spout, as claimed.
Further, Ishihara also teaches methods of filling pouches with beverages (Fig. 1B and 0244); and further provides that it was known for such containers to be overfilled (0208), which means that the pouch is full. 


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of filling pouches, as the modified teaching of Levy, to include a step of filling the pouch to a top of the spout, as claimed, because the combination of Murray2 and Ishihara illustrates that the art finds such a step to be suitable for similar intended uses, including methods of filling pouches, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

As for the forming a meniscus at the top of the spout, a meniscus is what happens when you put a liquid into a container, it is the curved surface at the top that occurs because the attractive force between the liquid and the container is greater than the attraction between the individual liquid molecules which makes the liquid "stick" to the side of the container. 

Since this is a physical force of liquid in a container, it would be reasonable for one of skill in the art to expect that similar methods of filling pouches to the top would result in similar properties occurring within said pouches, including the forming a meniscus at the top of the spout.

As for claim 12, the modified teaching, in Matsumoto, provides a step of applying a cap to the spout (0004 & Fig. 1).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (2017/0080022) in view of Yoshida (2005/0224996), Takanoba, Igarasi (2016/0249668), Motsumoto (2016/0185517), Murray (2005/0271306), Fechheimer (3,834,430), Murray2 (2010/0276450) and Ishihara (2016/0176584), as applied to claims 11-12 above, further in view of Tsurata (6,241,122).
As for claim 13, the modified teaching, in Motsumoto, provides for applying the cap to a spout of the pouch (0017 and Fig. 1).  
The modified teaching does not discuss the parameters of applying the package cap, wherein the step of applying a cover to the container includes feeding the cover through a sterilization passage.
It is noted that per MPEP 2113, applicants have not provided a sufficient showing that the product achieved by the claimed process would have resulted in an unobvious difference.
Tsurata also teaches methods of packaging containers with cover and further provides the use of a step wherein each package cover is rotated through an annular sterilizing passage (6, 10+). 
Further, it is common knowledge in the art that sterilization provides the benefit of
killing microorganisms that are harmful to the consumer, therefore such a step would be obvious.





Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of putting covers on containers, as the modified teaching of Levy, to include a step of feeding covers through a sterilization passage, before their use, as claimed, because Tsurata illustrates that the art finds such a step to be suitable for similar intended uses, including methods of putting covers on containers; and further common knowledge that sterilization provides the benefit of killing microorganisms on food packaging containers for the health safety of the consumer; which in combination further shows that it was known for such a thing to have been done.  See MPEP 2144.07.

As for claim 14, the modified teaching, in Ishihara, provides that methods of filling pouches with beverages include that the containers are overfilled, as discussed above, which means that a step of forcing a portion of water out of the pouch prior to applying the cap to the spout occurs.







Allowable subject matter
Claims 15-18 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments are persuasive, that the rejection of record, does not provide a step of heating the hydrogen water trapping the hydrogen atoms of the hydrogen gas in the space wherein the hydrogen water has a hydrogen content of from 3 to 10 parts per million, cooling and contacting, as in claim 15. 
Further, the prior art does not disclose, teach nor fairly suggest such steps after steps of: heating hydrogen water trapping the hydrogen atoms of the hydrogen gas in the space wherein the hydrogen water has a hydrogen content of from 3 to 10 parts per million after cooling and contacting, as in claim 15.

Response to Arguments
 	It is asserted, that there is no stabilization step following the step of diffusing hydrogen into the liquid, because: 
Levy does not teach cycling as the water is maintained in a tank until the hydrogen content is achieved when it is then packaged as shown above. Second, it would not be a simple matter as the length of the path and the amount of heating to raise the temperature would depend on the amount of flow of the water the length of the path and the heat exchange properties of the piping materials. 
Levy does not specify a path and one of skill in the art would have no expectation of a specified heating without the specific teaching provided in the 
In response:
The claim requires a broad step of stabilization of flowing the hydrogenated water wherein none of the process parameters are controlled, therefore the pending Specification is turned to for support, wherein it is noted that the step of stabilizing occurs at room temperature, such that the water in the path is allowed to increase from 4 to 5 degrees F from the cooled state (0013). Therefore, it is reasonable to expect that a step of stabilization occurs in the modified teaching above, because hydrogen water is treated though a path of room temperature, wherein none of the process parameter of said path are required of the claim.  Applicant has support for such process parameters, if claimed would be considered toward allowance, however, at this time does not amend the claims in this manner.
It is agreed that a step of heating is not disclosed, therefore claims 15-18 are found allowable.  Further, all other claims would be considered for Allowance at the same time, given Applicant amends claims 1 and 19 to include specific process parameters for the stabilization step, such as a stabilizing path that includes a 100 foot hose having a one inch diameter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793